KATZ, J., with whom BERDON, J.,
joins, dissenting. The majority assumes, without deciding, that, under the facts of this case, there was a violation of this court’s decision in State v. Stoddard, 206 Conn. 157, 158, 537 A.2d 446 (1988), which held that the due process clause of the Connecticut constitution requires the police “to inform a suspect whom they are holding for custodial interrogation of timely efforts by counsel to render pertinent legal assistance.” The majority determines that the scope of review over this issue is plenary, and that it is the obligation of the court to consider the totality of the circumstances as disclosed by the record as a whole and to determine whether the pertinent information not communicated to the defendant would have altered the defendant’s decision to speak with the police when he did. Determining, in accordance with Stoddard, that the degree of persuasion is by a preponderance of the evidence, the majority concludes that the state has met its burden of proving that knowledge of the efforts of counsel would not have altered the defendant’s decision. Because I believe that the totality of the circumstances test and the preponderance of the *553evidence standard are no longer appropriate in a case such as this, I disagree with the majority on this issue.
In my opinion, actions by police officers or sheriffs to frustrate the efforts of counsel seeking to consult with a suspect prior to or during custodial interrogation should be deemed a per se violation of the suspect’s privilege against self-incrimination and the ancillary right to counsel. Therefore, such actions should operate to invalidate any incriminating statements made after counsel has made efforts to consult with the suspect, and after those with custody of the suspect — or those to whom such knowledge fairly can be imputed — become aware of those efforts. Accordingly, I would reverse the defendant’s judgment of conviction and order anew trial at which the state would not have the benefit of the defendant’s statements of December 27, 1989.
Whether a waiver of presence of counsel can, under certain circumstances, be shown invalid if the police fail to inform a suspect of the efforts by counsel to consult with that suspect was the principle issue in State v. Stoddard, supra, 206 Conn 163. Therein, in attempting to ascertain the independent meaning of the due process clause of article first, § 8, of the Connecticut constitution, the court first recounted the state’s long history of recognizing the significance of the right to counsel, even before that right attained federal constitutional importance. Id., 164-65. The court further recognized that this history specifically illuminates the right to counsel that attaches after the initiation of adversarial judicial proceedings and informs the due process concerns raised by police interference with counsel’s access to a custodial suspect. Id., 166. On the basis of this “historical record and our due process tradition, we concludefd] that a suspect must be informed promptly of timely efforts by counsel to render pertinent legal assistance. Armed with that information, the suspect must be permitted to choose whether *554he wishes to speak with counsel, in which event interrogation must cease, or whether he will [forgo] assistance of counsel, in which event counsel need not be afforded access to the suspect. The police may not preclude the suspect from exercising the choice to which he is constitutionally entitled by responding in less than forthright fashion to the efforts by counsel to contact the suspect. The police, because they are responsible for the suspect’s isolation, have a duty to act reasonably, diligently and promptly to provide counsel with accurate information and to apprise the suspect of the efforts by counsel. . . . [T]his duty requires . . . that the police act as a neutral conduit for the pertinent and timely requests by counsel to meet with a custodial suspect.” Id., 166-67.
The court in Stoddard refused to “conclude that a decision to [forgo] the abstract offer contained in Miranda [v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)] embodies an implied rejection of a specific opportunity to confer with a known lawyer.” State v. Stoddard, supra, 206 Conn. 168. The court was “unwilling ... to dismiss counsel’s effort to communicate as constitutionally insignificant to the capacity of the suspect to make a knowing and intelligent choice whether he or she will invoke the right to counsel. Miranda warnings refer only to an abstract right to counsel. That a suspect validly waives the presence of counsel only means that for the moment the suspect is foregoing the exercise of that conceptual privilege. Weber v. State, 457 A.2d 674, 685 (Del. 1983). Faced with a concrete offer of assistance, however, a suspect may well decide to reclaim his or her continuing right to legal assistance. To pass up an abstract offer to call some unknown lawyer is very different from refusing to talk with an identified attorney actually available to provide at least initial assistance and advice, whatever might be arranged in the long run. A suspect indifferent *555to the first offer may well react quite differently to the second. State v. Haynes, 288 Or. 59, 72, 602 P.2d 272 (1979), cert. denied, 446 U.S. 945, 100 S. Ct. 2175, 64 L. Ed. 2d 802 (1980).” (Internal quotation marks omitted.) State v. Stoddard, supra, 168. Accordingly, police may not fail to apprise the defendant of a specific communication from his attorney bearing directly on the right to counsel.1 Id., 169.
In the present case, Assistant Public Defender Michael Isko informed Sheriff Michael Connelly that the defendant already was represented by the public defender’s office in Derby, that the public defender would be representing the defendant in connection with an incident in Naugatuck, and that Isko wanted to speak with the defendant before the police did so as to advise him of his rights and to let him know that he would be represented by the public defender. Isko repeated his concerns to Lieutenant Philip Calo, again emphasizing the importance of his having the opportunity to speak with the defendant before he made any statement to the police.
Despite Isko’s requests, the defendant was taken to the lockup area, which is controlled by the sheriffs department, and placed in the bail commissioner’s *556office with Detective Neil O’Leary and Lieutenant Patrick Deeley of the Waterbury police department. Because Assistant Public Defender Barbara Sorrentino was anxious to speak with the defendant as soon as possible, she walked to the geographical area courthouse from her office on Grand Street in Waterbury, located Isko, and together they attempted to learn whether the defendant had arrived at the courthouse. They first needed permission from the sheriff at the front entrance of the courthouse to gain entry into the lockup area. That sheriff telephoned the lockup and approximately five minutes later unlocked the door to allow them entry. Once inside, they found Calo and Connelly, who told them that the defendant had not yet arrived. When Calo and Connelly glanced toward a door located in the rear of the lockup area, Sorrentino asked if the defendant was in that room. When Connelly replied that he was but that he was busy, Sorrentino and Isko attempted to enter but were blocked temporarily by Connelly. After approximately one minute, they moved past Connelly and entered the bail commissioner’s office. By the time Isko and Sorrentino finally made their way into the office, shortly after 9 a.m., the interview was well under way.
At Sorrentino’s request, O’Leary and Deeley left the room. Before exiting, they indicated to the defendant that, if he cared to speak with them further, they would be waiting for him outside the door. The officers moved away from the door only after the defendant had been placed in a cell without speaking to them further.
In the present case, the majority assumes that: “(1) the custody of the defendant by the sheriffs department was a sufficient surrogate for police custody; (2) the fact that the defendant was in custody for purposes of requiring the Miranda warnings was sufficient to trigger the application of Stoddard; and (3) the public *557defenders had sufficient authority to contact the defendant so as to trigger the duty established by Stoddard.” Accordingly, the majority next considers under what circumstances statements obtained in violation of this duty must be suppressed.
The resolution of this question hinges on well known principles governing the waiver of constitutional rights. Although the right to have counsel present during interrogation can be waived by the suspect, such “[a] valid waiver is defined, in accordance with the well known test of Johnson v. Zerbst, 304 U.S. 458, 464, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938), as the intentional relinquishment or abandonment of a known right.” State v. Barrett, 205 Conn. 437, 450, 534 A.2d 219 (1987). An effective waiver “presupposes full knowledge of the right or privilege allegedly waived . . . .” State v. Ramos, 201 Conn. 598, 603, 519 A.2d 9 (1986). Additionally, the waiver must be “accomplished with sufficient awareness of the relevant circumstances and likely consequences.” State v. Reed, 174 Conn. 287, 293, 386 A.2d 243 (1978).
In State v. Stoddard, supra, 206 Conn. 173-74, the court examined the question of “how to interpolate into the calculus of waiver the failure of the police to inform a suspect of inquiries by counsel,” recognizing the two views of this issue taken by courts in other jurisdictions: a per se rule of exclusion in order to enforce the duty to inform; and a more open-ended examination of the totality of the circumstances. The court noted that “[i]n the majority of reported cases, the rule has been that a lack of knowledge always fatally undermines the suspect’s continuing right to claim the presence of counsel. The principal reason for adhering to a per se rule of exclusion is ably stated by the Supreme Court of Oregon: ‘When the opportunity to consult counsel is in fact frustrated, there is no room for speculation what [the] defendant might or might not have chosen to do after *558he had that opportunity.’ State v. Haynes, supra, [288 Or. 75] . . . (Citations omitted.) State v. Stoddard, supra, 174.
Nevertheless, we rejected the majority rule, deciding instead to ask “whether the information not conveyed by the police would likely have changed the defendant’s appraisal and understanding of the circumstances.” Id., 175. We noted that “[o]f particular, but not exclusive, relevance are such facts and circumstances as the relationship of the suspect to the attorney, the nature of counsel’s request, the extent to which the police had reasonable notice of counsel’s request and the conduct of the suspect.”2 Id.
Stoddard presented us with our first opportunity to consider whether a suspect’s lack of knowledge undermines his or her right to claim the presence of counsel. At that time, in diverging from the United States Supreme Court’s decision in Moran v. Burbine, 475 U.S. 412, 422, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986), this court determined that a waiver of rights may or may not, depending upon the totality of the circumstances, *559be vitiated by the failure of those charged with the suspect’s custody to inform him of counsel’s attempts to speak with him. State v. Stoddard, supra, 206 Conn. 163. Since that time, however, more states have joined the majority view in adopting a per se rule of exclusion in similar circumstances. I believe the time has come for us to do the same.
As noted previously, a majority of state courts hold that the failure to inform a suspect of an attorney’s attempts to consult with him, prior to or during custodial interrogation, “always . . . undermines the suspect’s continuing right to claim the presence of counsel.” (Emphasis added.) Id., 174; see also Bryan v. State, 571 A.2d 170, 176 (Del. 1990) (waiver cannot be valid when police do not inform suspect that attorney seeks to render legal advice); People v. McCauley, 163 Ill. 2d 414, 444, 645 N.E.2d 923 (1994) (police conduct denying attorney access to defendant and failing to inform him of attorney’s efforts to consult with him violated state due process rights); State v. Matthews, 408 So. 2d 1274, 1278 (La. 1982) (failure to inform defendant of attorney’s attempts to consult with him violated state constitutional and statutory right to remain silent and right to counsel); Elfadl v. State, 61 Md. App. 132, 142-43, 485 A.2d 275, cert. denied, 303 Md. 42, 491 A.2d 1197 (1985), cert. denied, 475 U.S. 1081, 106 S. Ct. 1457, 89 L. Ed. 2d 715 (1986) (effective waiver of counsel in the abstract terminates once specific attorney appears on behalf of accused; accused must be informed of availability of counsel and rewaiver of right to counsel must be obtained before interrogation may proceed); Commonwealth v. Sherman, 389 Mass. 287, 294-95, 450 N.E.2d 566 (1983) (failure of police to inform defendant that counsel appointed to represent him on unrelated charge sought to be present at interrogation on subsequent charge violated right to counsel); People v. Bender, 452 Mich. 594, 614, 551 N.W.2d 71 (1996) (defendants’ waivers of right to remain silent and right to *560counsel were not knowing and intelligent because police did not inform them of attorneys’ attempts to contact them); State v. Reed, 133 N.J. 237, 269, 627 A.2d 630 (1993) (failure of police to give suspect information that retained attorney sought to consult with him rendered subsequent waiver of privilege against self-incrimination invalid per se); People v. Garofolo, 46 N.Y.2d 592, 599, 389 N.E.2d 123, 415 N.Y.S.2d 810 (1979) (once police are aware that attorney has undertaken to represent suspect in custody, suspect cannot waive assistance of counsel outside counsel’s presence); State v. Stephens, 300 N.C. 321, 327-28, 266 S.E.2d 588 (1980) (invalidating waiver of right to counsel and right to be free from compelled self-incrimination where police deceived defendant and his attorney by failing to inform them that interrogation had begun); State v. Haynes, supra, 288 Or. 70 (suspect could not knowingly waive right to counsel when not informed that attorney had been retained on his behalf and sought to consult with him); Commonwealth v. Hilliard, 471 Pa. 318, 322, 370 A.2d 322 (1977) (failure to request counsel could not constitute valid waiver due to police refusal to inform defendant that attorney sought to render legal assistance); State v. Jones, 19 Wash. App. 850, 854, 578 P.2d 71 (1978) (“when counsel is retained or appointed and expressly objects to custodial interrogation of defendant, these facts must be communicated to defendant before his waiver will be held to have been knowingly and intelligently made”); State v. Hickman, 175 W. Va. 709, 716, 338 S.E.2d 188 (1985) (defendant held for custodial interrogation must be advised that counsel has been retained or appointed to represent him where police have that knowledge).3
*562Underlying the reasoning of these decisions, either explicitly or implicitly, is the following principle: “[T]he atmosphere of custodial interrogation is inherently coercive and protecting the right against self-incrimination [and the ancillary right to counsel] entails counteracting that coercion.” State v. Reed, supra, 133 N.J. 255. I agree with the words of the Supreme Court of New Jersey when it stated: “Although we cannot conclude with confidence that a suspect’s knowledge that an attorney is ready, able, and willing to represent him or her will enhance the suspect’s knowledge of the right to counsel, that knowledge will surely play an important role in dissipating] the compulsion inherent in custodial interrogation and, in so doing, guard against abridgement of the suspect’s right against self-incrimination.” (Internal quotation marks omitted.) Id., 257.
In State v. Stoddard, supra, 206 Conn. 166, this court discussed the special judicial solicitude the right to counsel receives in Connecticut. We recognized the “unique ability of counsel to protect the rights of a client undergoing, or confronting the imminent possibility of, interrogation.” (Internal quotation marks omitted.) Id., citing State v. Barrett, supra, 205 Conn. 448. The court noted that “[t]his recognition is in service of the traditional belief that an accused may be convicted only if exacting measures have been taken to assure that the accused has been treated with the most scrupulous fairness by law enforcement officials. . . . Because counsel is uniquely prepared to assist a suspect in making an intelligent and knowing decision whether to speak or stand mute, we have concluded that questioning of a suspect must cease once a clear request *563for counsel has been made. . . . The decision in Miranda v. Arizona, supra, [384 U.S. 444], itself the benchmark in this area of law, required fully effective means of ensuring a suspect’s continuous right of access to counsel.” (Citations omitted; internal quotation marks omitted.) State v. Stoddard, supra, 166.
As the United States Supreme Court has observed: “The rule in Miranda . . . was based on this Court’s perception that the lawyer occupies a critical position in our legal system because of his unique ability to protect the Fifth Amendment rights of a client undergoing custodial interrogation. . . . [T]he lawyer is the one person to whom society as a whole looks as the protector of the legal rights of [a] person in his dealings with the police and the courts.” (Citations omitted.) Fare v. Michael C., 442 U.S. 707, 719, 99 S. Ct. 2560, 61 L. Ed. 2d 197 (1979). It also has been stated that “the duty to inform a person held in custody of a specific opportunity to confer with a known lawyer is closely connected, both in logic and in experience, to the full effectuation of the privilege against self-incrimination. . . . [T]he right to counsel has been recognized as inextricably intertwined with the right against self-incrimination. . . . That right to counsel gives full force, life and substance, to the right against self-incrimination and is essential to the effectuation of that right.” (Citation omitted; internal quotation marks omitted.) State v. Reed, supra, 133 N.J. 266.
In evaluating the totality of the circumstances test, courts impose a two part inquiry. “First, the waiver must have been voluntary — it must have been ‘the product of a free and deliberate choice rather than intimidation, coercion, or deception.’ Moran [v. Burbine, supra, 475 U.S. 421]. Second, the waiver must have been made upon ‘a full awareness of both the nature of the right being abandoned and the consequences of the decision to abandon it.’ Id. However, a purported waiver can *564never satisfy a totality of the circumstances analysis when police do not even inform a suspect that his attorney seeks to render legal advice. Weber [v. State, supra, 457 A.2d 686].” Bryan v. State, supra, 571 A.2d 176.
I do not believe that a totality of the circumstances test or a preponderance of the evidence standard comports with the spirit either of our own case law — which demonstrates special solicitude for the rights guaranteed by Miranda, Stoddard notwithstanding — or of Miranda itself. Despite the rule set forth in Stoddard governing police action, Calo and Connelly, deliberately and in bad faith,4 attempted to thwart the efforts by Isko and Sorrentino to render timely legal assistance to the defendant, with the obvious goal of delaying the attorneys in the hope that the defendant would incriminate himself before they could render legal advice. These actions are hardly an example of “ ‘the most scrupulous fairness’ ” with which this court has directed law enforcement officials to treat those accused of crimes before the accused can be convicted. State v. Stoddard, supra, 206 Conn. 166.
Moreover, with the totality of the circumstances test and the preponderance of the evidence standard we set forth in Stoddard guiding its decision, the majority determines that the information withheld from the defendant as a result of the actions of Calo and Connelly would not have altered the defendant’s decision to speak with the police. In light of the blatant disregard of our edicts in Stoddard, and the fact that the maj ority’s decision today does nothing to discourage such disregard in the future, it is evident to me that the totality *565of the circumstances test and its corresponding preponderance of the evidence standard should be abolished, and a per se rule of exclusion should be adopted in their place. The fact that the test and the standard set forth in Stoddard were inadequate, both to deter the police conduct at issue in the present case and to compel the majority of this court to conclude that the conduct of Calo and Connelly rendered the defendant’s statements inadmissible, compels me now to conclude that a per se rule is warranted. To require less “would encourage the police to do everything possible, short of a due process violation, to prevent an attorney from contacting his client before or during interrogation. Once the suspect signed the waiver form, police could interrogate the suspect in isolation, without the assistance of his own lawyer, even if that lawyer is making an actual effort to consult with the suspect. To encourage this type of police behavior would undermine the safeguards we have established to protect the rights to remain silent and to counsel. If these rights are to mean anything, surely we must be adamant in our protection of them.” People v. Bender, supra, 452 Mich. 615-16.
“[Pjolice deception of a suspect through omission of information regarding attorney communications greatly exacerbates the inherent problems of incommunicado interrogation and requires a clear principle to safeguard the presumption against the waiver of constitutional rights.”Moran v. Burbine, supra, 475 U.S. 452, (Stevens, J., dissenting). I believe that “[t]he right to counsel becomes meaningless if a suspect cannot communicate with his attorney or can only speak with him after the suspect has given a statement. Thus, the inherently coercive nature of incommunicado interrogation requires a per se rule that can be implemented with ease and practicality to protect a suspect’s rights to remain silent and to counsel.” People v. Bender, supra, 452 Mich. 617.
*566In my opinion, therefore, the per se rule, in addition to comporting with the spirit of our state constitution and with our long tradition of protecting the constitutional rights of our citizens, would carry with it two practical benefits. First, it would reduce the level of coercion inherent in custodial interrogation, thereby enhancing the reliability of confessions obtained. See State v. Reed, supra, 133 N.J. 260. Second, it would “dimmish the likelihood of unreasonable police conduct in those situations where police, knowing that an attorney has been retained for the suspect and is asking for contact with his or her client, are desperate to acquire a confession before the suspect speaks with the attorney.” Id.
I acknowledge that the per se rule could be considered a burden to the administration of law enforcement in that it could lead to law enforcement officers obtaining fewer confessions from suspects as more suspects assert their rights to remain silent and to counsel.5 I am struck, however, by the force of the words of the United States Supreme Court: “[N]o system of criminal justice can, or should, survive if it comes to depend for its continued effectiveness on the citizens’ abdication through unawareness of their constitutional rights. No system worth preserving should have to fear that if an accused is permitted to consult with a lawyer, he will become aware of, and exercise, these rights. If the exercise of constitutional rights will thwart the effectiveness of a system of law enforcement, then there is something very wrong with that system.” Escobedo v. Illinois, 378 U.S. 478, 490, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964).
I respectfully dissent.

 Our holding in Stoddard was contrary to that of the United States Supreme Court in Moran v. Burbine, 475 U.S. 412, 422, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986), in which the court held that efforts by counsel to contact a suspect in police custody have no bearing on the validity of that suspect’s waiver of rights guaranteed by Miranda v. Arizona, supra, 384 U.S. 436. In Stoddard, we held that “a waiver of rights may or may not, depending upon the totality of the circumstances, be vitiated by the failure of the police to fulfill their responsibility to inform 1he suspect.” State v. Stoddard, supra, 206 Conn. 163. “While the United States Supreme Court . . . refused to impose a similar duty upon the police under the federal constitution, it nonetheless recognized that ‘[n]othing we say today disables the States from adopting different requirements for the conduct of its employees and officials as a matter of state law.’ Moran v. Burbine, supra, 428.” State v. Stoddard, supra, 164.


 In State v. Stoddard, supra, 206 Conn. 176, the court concluded that “ [t]he record . . . taken as a whole, reveal[ed] at least a reasonable likelihood that the defendant would have invoked his right to counsel had the police fulfilled their duty to inform.” In that case, “two days after the discovery of the victim’s body, the defendant, having heard that the police wanted to question him regarding the death, called a Bridgeport police detective.” Id., 160. After telling the detective that he would not come to the station, he nevertheless told the police his whereabouts on the night in question. Approximately one week later, the defendant gave a written statement to the police following a stationhouse interview in which he was given Miranda warnings. In that statement, he denied killing the victim. Id. The defendant’s next encounter with the police came about when he was arrested outside his home. “Before leaving for the police station, the defendant spoke briefly with his girlfriend through the partly opened front door of his home.” Id. Accordingly, the court held that the state had not met its burden of proving by a preponderance of the evidence that the defendant would have changed his appraisal and understanding of the circumstances had he known of the efforts by counsel to communicate with him. Id., 176-77.


 Additionally, one state court followed the majority view until its holding was superseded by constitutional amendment. See People v. Houston, 42 Cal. 3d 595, 610, 724 P.2d 1166, 230 Cal. Rptr. 141 (1986), superseded by People v. Johnson, 3 Cal. 4th 1183, 1222-23, 842 P.2d 1, 14 Cal. Rptr. 2d 702 (1992), cert. denied, 510 U.S. 836, 114 S. Ct. 114, 126 L. Ed. 2d 80 (1993).
In some states, a dispositive factor can be whether the suspect or someone known to the suspect had retained counsel on the suspect’s behalf, or *561whether an attorney, unknown to the suspect, had appeared at the police station seeking to consult with him. For example, courts in both Colorado and Florida exclude statements made after an attorney has been denied access to a suspect when the attorney has been retained by the suspect’s family; see, e.g., People v. Harris, 703 P.2d 667, 672-73, (Colo. App. 1985); Haliburton v. State, 514 So. 2d 1088, 1089-90 (Fla. 1987); but admit statements when an attorney unknown to the suspect and not retained by those known to him seeks to consult with him. See, e.g., People v. Page, 907 P.2d 624, 633 (Colo. App. 1995); Harvey v. State, 529 So. 2d 1083, 1085 (Fla. 1988), cert. denied, 489 U.S. 1040, 109 S. Ct. 1175, 103 L. Ed. 2d 237 (1989).
We note that there are other states, however, that, like Connecticut, apply a totality of the circumstances test in circumstances such as this. See, e.g., Yates v. State, 467 So. 2d 884, 885-86 (Miss. 1984); State v. Beck, 687 S.W.2d 155, 158-59 (Mo. 1985), cert. denied, 476 U.S. 1140, 106 S. Ct. 2245, 90 L. Ed. 2d 692 (1986); State v. Reese, 319 N.C. 110, 127-32, 353 S.E.2d 352 (1987), overruled in part on other grounds, State v. Barnes, 345 N.C. 184, 233, 481 S.E.2d 44 (1997); State v. Luck, 15 Ohio St. 3d 150, 154-58, 472 N.E.2d 1097 (1984), cert. denied, 470 U.S. 1084, 105 S. Ct. 1845, 85 L. Ed. 2d 144 (1985); Roeder v. State, 768 S.W.2d 745, 753-55 (Tex. Crim. App. 1988).
We note also that a minority of state court decisions harmonize with Moran v. Burbine, supra, 475 U.S. 412; see footnote 1 of this dissent; in deviation from both the majority view of our sister states and the view of the majority of this court. See, e.g., Callahan v. State, 557 So. 2d 1292, 1303 (Ala. Crim. App.) (suspect’s rights not violated by failure of police to inform him of presence of attorney contacted by suspect’s father), aff'd, Ex parte Callahan, 557 So. 2d 1311 (Ala. 1989), cert. denied, 498 U.S. 881, 111 S. Ct. 216, 112 L. Ed. 2d 176 (1990); Mitchell v. State, 306 Ark. 464, 468, 816 S.W.2d 566 (1991) (because defendant did not know of counsel’s efforts to see him when he waived rights, failure by police to inform him of attorney's efforts did not invalidate waiver); Blanks v. State, 254 Ga. 420, 422 and n.3, 330 S.E.2d 575 (1985), cert. denied, 475 U.S. 1090, 106 S. Ct. 1479, 89 L. Ed. 2d 733 (1986) (fifth amendment rights not violated when police failed to inform suspect that attorney retained by suspect’s father sought to consult with him); Lodowski v. State, 307 Md. 233, 242, 513 A.2d 299 (1986) (based on Moran, court admitted into evidence on remand defendant’s statement previously excluded); Tilley v. State, 963 P.2d 607, 614 (Okla Crim. App. 1998) (expressly adopting Supreme Court’s rationale in Morari); State v. Drayton, 293 S.C. 417, 426-27, 361 S.E.2d 329 (1987), cert. denied, 484 U.S. 1079, 108 S. Ct. 1060, 98 L. Ed. 2d 1021 (1988) (where defendant informed of rights prior to waiver, failure of police to inform him that public defender sought to contact him did not invalidate waiver); State v. Stephenson, 878 S.W.2d 530, 547 (Tenn. Crim. App. 1994) (state privilege against self-incrimination does not require police to inform defendant that attorney contacted by his family was present and sought to consult with him); State v. Earls, 116 Wash. 2d 364, 380-81, 805 P.2d 211 (1991) (court declined to invalidate waiver based on unretained attorney’s telephone call to police station in which attorney left message for defendant to call); State v. Hanson, 136 *562Wis. 2d 195, 219, 401 N.W.2d 771 (1987) (right to counsel not violated by police failing to inform defendant that attorney arranged for him by parents sought to see him); Wheeler v. State, 705 P.2d 861, 864 (Wyo. 1985) (waiver upheld where defendant expressly stated that he did not want attorney; court based decision on nonexistence of independent right of attorney to have access to client).


 The term “bad faith” connotes a deliberate act done with intent to deprive the defense of information. State v. Santangelo, 205 Conn. 578, 587, 534 A.2d 1175 (1987); see also United States v. Bryant, 439 F.2d 642, 644 (D.C. Cir. 1971) (recognizing that “intentional non-preservation” and “bad faith” are not synonymous). I note that in Stoddard, unlike in the present case, “there was no proof that the police deliberately misled counsel. . . "State v. Stoddard, supra, 206 Conn. 172.


 I believe, however, that such concerns are overrated. The rule imposed in Stoddard applies only to concrete offers of assistance from a suspect’s attorney bearing directly on the right to counsel. State v. Stoddard, supra, 206 Conn. 169.